 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
 9
     KEVIN BECKER,                                          Case No.: 2:19-cv-00217-JAD-NJK
10
               Plaintiff(s),                                               Order
11
     v.
12
     PERFORMANCE FOOD GROUP, INC.
13   WELFARE PLAN,
14             Defendant(s).
15         Pending before the Court is the parties’ proposed discovery plan and scheduling order.
16 Docket No. 15.1 This is an ERISA case that will be decided on the administrative record unless a
17 showing is made to the contrary. See Docket No. 15 at 2. Defendant is hereby ORDERED to file
18 the administrative record by August 15, 2019. The parties are further ORDERED to file
19 dispositive cross-motions by November 1, 2019, with responsive briefs due by December 2, 2019,
20 and replies due by December 16, 2019.2
21         IT IS SO ORDERED.
22         Dated: July 18, 2019
23                                                               ______________________________
                                                                 Nancy J. Koppe
24                                                               United States Magistrate Judge
25
           1
               The request for a settlement conference will be addressed through separate order.
26
           2
             As ERISA cases are generally decided based on the administrative record, the Court
27 declines to enter deadlines that may apply in the event discovery is requested. To the extent either
   party believes discovery is required and that the circumstances warrant a departure from the
28 deadlines set herein, a stipulation or motion seeking relief must be filed.

                                                      1
